       Case 2:20-cv-00022-CKD Document 16 Filed 08/31/20 Page 1 of 2



 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL, CA 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     ELLINOR R. CODER, CA 258258
 4   Special Assistant United States Attorney
            160 Spear Street, Suite 800
 5          San Francisco, California 94105
            Telephone: (415) 977-8955
 6          Facsimile: (415) 744-0134
            E-Mail: Ellinor.Coder@ssa.gov
 7
     Attorneys for Defendant
 8
 9
                                  UNITED STATES DISTRICT COURT
10
                                 EASTERN DISTRICT OF CALIFORNIA
11
                                        SACRAMENTO DIVISION
12
13
     JANET ELLEN DEORNELLAS,                         )   CIVIL NO. 2:20-cv-00022-CKD
14                                                   )
          Plaintiff,                                 )   STIPULATION TO VOLUNTARY
15                                                   )   REMAND PURSUANT TO SENTENCE
          v.
                                                     )   FOUR OF 42 U.S.C. § 405(g) AND TO
16   ANDREW SAUL,                                    )   ENTRY OF JUDGMENT; ORDER
     Commissioner of Social Security,                )
17                                                   )
          Defendant.                                 )
18                                                   )
                                                     )
19
20
21
            IT IS HEREBY STIPULATED by and between the parties, through their undersigned
22
     attorneys, and with the approval of the Court, that the Court will vacate the prior decision of the
23
     administrative law judge (ALJ) and remand for a new decision pursuant to the Social Security
24
     Act § 205(g), as amended, 42 U.S.C. § 405(g), sentence four.
25
     ///
26
     ///
27
     ///
28


                                         STIPULATION TO REMAND
       Case 2:20-cv-00022-CKD Document 16 Filed 08/31/20 Page 2 of 2



 1          Respectfully submitted this 27th day of August 2020.
 2
 3                                               Respectfully submitted,
 4
     Dated: August 27, 2020                      /s/ Robert C. Weems*
 5                                               (*as authorized via e-mail on August 27, 2020)
                                                 ROBERT C. WEEMS
 6                                               Attorney for Plaintiff
 7
     DATED: August 27, 2020                      McGREGOR W. SCOTT
 8                                               United States Attorney
                                                 DEBORAH LEE STACHEL
 9                                               Regional Chief Counsel, Region IX
10                                               Social Security Administration

11                                        By:    /s/ Ellinor R. Coder
                                                 ELLINOR R. CODER
12
                                                 Special Assistant U.S. Attorney
13                                               Attorneys for Defendant
14
15                                                  ORDER
16
            Based upon the parties’ Stipulation to Voluntary Remand Pursuant to Sentence Four of
17
     42 U.S.C. § 405(g) and to Entry of Judgment, and for cause shown, IT IS ORDERED that the
18
     prior decision of the Administrative Law Judge (ALJ) is vacated and the above-captioned action
19
     is remanded to the Commissioner of Social Security for further proceedings and a new decision
20
     pursuant to the Social Security Act § 205(g), as amended, 42 U.S.C. § 405(g), sentence four.
21
     Dated: August 28, 2020
22
                                                    _____________________________________
23                                                  CAROLYN K. DELANEY
                                                    UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28


                                        STIPULATION TO REMAND
